 GUILD INDUSTRIESMANUFACTURING CORP.127[The Board certified that the majority of thevalid ballots was notcast for the Unions in the appropriate units of the Employers listedin Appendix A attachedto the RegionalDirector's report(except atTrans MaintenanceInc., et al.,57th Street Management Corp.,et al.,andSuper Operating Corp.,et al.)and thatsaid labor organizationsare notthe exclusive representatives of the Employers in the appro-priateunits.][The Board certified the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers, Taxi Drivers and TerminalEmployees, Local Union 826, as the designated collective-bargainingrepresentative of the employees in theunits foundappropriate at theTrans Maintenance, Inc., et al.,(2-RC-10003) and atClinton TaxiCorp., et al.,(2-RC-9956) and also certified Metropolitan Taxi Work-ersUnion as the designated collective-bargaining representative ofthe employees in the unit found appropriate at the57th Street Man-agement Corp., et al.(2-RC-10290.).]MEMBER FANNING, dissenting in part :The Petitioner contends that the Regional Director did not ruleconsistently on challenged ballots.There was a total of 64 suchballots and the Petitioner's brief cited 17 of them as examples insupport of its position.My colleagues concede that 4 of these 17 mayhave been wrongly decided by the Regional Director but dispose ofthem on the ground there has been no prejudice in those specificinstances.I cannot agree with this procedure. The nature of the Petitioner'sposition requiresan examinationof the rulingson allthe challenges.That the Petitioner has raised a substantialissue as tothe correctnessof the rulings amply appears from the finding of the majority itselfthat almost 25 percent of the rulings examined were dubious. I donot attempt at this time to say whether the Regional Director wasright or not.But I think that an issue has been fairly raised whichrequires that we examine all the rulings onchallenges.In all other respects I concur in the Board's decision.Guild IndustriesManufacturing Corp.'andFloridaStateCouncil of Carpenters,United Brotherhood of Carpenters &Joiners of America,AFL-CIO,Petitioner.Case No. 12-RC-1079.April 19, 1961DECISION AND DIRECTION OF ELECTIONUpona petition duly filed under Section 9(c) of the National LaborRelationsAct, a hearingwas held beforeAlan D.Greene,hearing'The name ofthe Employerappears as amended at the hearing.131 NLRB No. 24. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed;Pursuant to the provisions of Section 3(b), of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Leedom, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Employer contends that the Petitioner is not a labor or-ganization within the meaning of Section 2(5) of the Act, assertingthat it does not perform the function of bargaining with employersbut acts only in an advisory capacity while assisting local unions intheir negotiations with employers.As a matter of record, the Peti-tioner sits in on and assists its local unions in contract negotiationswith various employers.The Petitioner also has the authority tosign contracts with employer associations on behalf of the localunions.The Board recognizes trade councils as labor organizationsin appropriate circumstances when they act as bargaining agents fortheir affiliated unions.2As the testimony shows that the Petitionerexists in whole or in part for the purpose of dealing with employersconcerning wages, hours, and working conditions of employees, weaccordingly find that the Petitioner is a labor organization withinthe meaning of the Act.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act 44.The parties are in general agreement as to the appropriatenessof the unit requested by the Petitioner, but have not agreed concern-ing the unit disposition of the following individuals.The parties referred to the Board the question of the supervisorystatus of Carl Salmari, Ann Edwards, Steve Twardowski, and L. C.Painter.These individuals are hourly paid and work under the over-all supervision of General Plant Foreman Steve Wichenski, in the2The American Brass Company,120 NLRB 1276,1278, footnote 3;Montgomery Ward&Company,110 NLRB 256, footnote 1.3 PacificCoast Association of Pulp and Paper Manufacturers,130 NLRB 1031;GrahamTransportation Company,124 NLRB 960.We find no meritin the Employer's contentionthat if Petitionernow qualifies as a labor organizationthe Board has no choice but torevoke allcertificationsof all locals inthe Stateof Florida during the time that thePetitionerwas not in compliance with Section 9(f), (g), and(h) of the Actwhen thesesectionswere in fullforce and effect.4The record shows that the Employerfailed toreply to thePetitioner's request forrecognitionmade before and during the hearing.Accordingly, we find thatthe Employerhas refused to grant recognitionto the Petitioner,and its related motion to dismiss isdenied.SeeFoothill Electric Corporation,120 NLRB1350For the reasons indicatedherein, the Employer'smotion to dismiss on other grounds is also denied GUILD, INDUSTRIES MANUFACTURING CORP.129baby furniture and kitchen cabinet operations.None of them has anyauthority to hire and fire or effectively to recommend such action, nordoes it appear that they possess any of the other statutory indicia ofsupervisory status.While charged with some leadership responsibili-ties, their direction of the work of others is routine in nature and doesnot require the use of independent judgment.Accordingly, we findthat Salmari, Twardowski, Painter, and Edwards are not super-visors and shall include them in the unit.'Elizabeth Mulladose works in the general office area handling theshipping and billing details.She is responsible for the completionof bills of lading and sight drafts and works closely with the shippingclerk and office manager.Her job takes her from the main office intothe production department regularly for about 1 hour a day to checkon the status of orders, but she does not handle any of the materialor do any physical checking.As the interests and work functionsof Mulladose are substantially different from those of the productionemployees, and are similar to those of office clerical employees, weshall exclude her from the unitas anoffice clerical."Harvey Edwards is an over-the-road truck-driver who drives theEmployer's truck and trailer to and from New York City, but doesno local local driving.When at the plant, he checks in loads andsigns bills of lading, but he does no production work within the plant.As no reason appears for his exclusion from the production andmaintenance unit, we shall include him.Leo Bivona, called a cleanup man, spends about 75 percent of histime cleaning the general premises.He helps out whenever neededin the loading and unloading of lumber from trucks and freight carsand in cleaning down cabinets.We shall include him.'Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act :All production and maintenance and yard employees of the Em-ployer at its St. Petersburg, Florida, plant, including the over-the-road truck driver and the janitor, but excluding all office clerical,professional and technical employees, guards, and supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication.]5 SeePhaloPlasticsCorporation,127 NLRB1511;Lampcraft Industries,Inc, at al,127 NLRB 92.6 SeeStein,Hall and Company,126 NLRB 1078;Mead-Atlanta Paper Company,123NLRB 306.vNatsonalGypsum Company,128 NLRB 315.599198-62-vol. 131-10